Citation Nr: 0328522	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  99-06845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for arthritis of the hips 
and knees, claimed as secondary to cold injury.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Regan, Counsel





INTRODUCTION

The veteran served on active duty from June 1948 to June 
1952.

This case came to the Board of Veterans' Appeals (Board) from 
a January 1998 RO decision which denied service connection 
for arthritis of the hips and knees, claimed as secondary to 
cold injury.  The Board remanded this issue to the RO in 
March 2001 for further action.  An October 2001 Board 
decision denied the claim.  The veteran then appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a 
December 2002 joint motion to the Court, the parties (the 
veteran and the VA Secretary) requested that the Board 
decision be vacated and the case remanded; a December 2002 
Court order granted the joint motion. The case was thereafter 
returned to the Board, and the veteran was given an 
opportunity to submit additional evidence and argument.  
Subsequently, the veteran's attorney requested and was 
granted additional time to do this, and additional evidence 
and argument were submitted in October 2003.


REMAND

According to the December 2002 joint motion to the Court 
(which was granted by a Court order), the Board must further 
address compliance with legal provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) concerning the VA's duty 
to notify the claimant as to evidence and information 
necessary to substantiate his claim, including what portion 
he is to provide and what portion the VA is to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Charles v. Pincipi, 16 Vet.App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
should be provided to the veteran by the RO.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003).  The evidence recently submitted to the Board in 
October 2003 (including another October 2003 letter from the 
veteran's family doctor, John R. Mann, M.D.) should first be 
considered by the RO.  Id.  The joint motion in this case 
also seems to indicate that another VA examination is to be 
provided.

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate his claim for service 
connection, including notice as to what 
portion he is to provide and what portion 
the VA is to provide.   

2.  The RO should have the veteran undergo 
another VA examination to determine the 
nature and etiology of arthritis of the 
hips and knees, including whether such is 
due to a service cold injury.  The claims 
folder should be provided to and reviewed 
by the examiner.  Based on examination 
finding, historical records, and medical 
principles, the doctor should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of arthritis of the hips and 
knees, including whether it is related to 
cold injury or other incident of service.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for arthritis of 
the hips and knees, claimed as secondary 
to cold injury.  If the claim is denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


